UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                             )
IFTIKHAR SAIYED,                             )
                                             )
              Plaintiff,                     )
                                             )
       v.                                    )      Civil Action No. 10-0022 (PLF)
                                             )
COUNCIL ON AMERICAN-ISLAMIC                  )
RELATIONS ACTION NETWORK, INC.,              )
                                             )
            Defendant.                       )
___________________________________          )
                                             )
RENE ARTURO LOPEZ, et al.,                   )
                                             )
              Plaintiffs,                    )
                                             )
       v.                                    )      Civil Action No. 10-0023 (PLF)
                                             )
COUNCIL ON AMERICAN-ISLAMIC                  )
RELATIONS ACTION NETWORK, INC.,              )
                                             )
            Defendant.                       )
___________________________________          )


                            MEMORANDUM OPINION AND ORDER

              These consolidated matters are before the Court following the June 21, 2016

decision of the D.C. Circuit — Lopez v. Council on Am.-Islamic Relations Action Network,

Inc., 826 F.3d 492 (D.C. Cir. 2016) — to reverse and remand the Court’s grant of summary

judgment to the defendants, Saiyed v. Council on Am.-Islamic Relations Action Network, Inc.,

78 F. Supp. 3d 465 (D.D.C. 2015).

              At the Court’s request, the parties jointly filed a status report on September 29,

2016 [Dkt. 107 in 10-0022; Dkt. 111 in 10-0023], and the Court held a status conference on
October 5, 2016 to address the disagreements that the parties explained in their joint status report

concerning: (1) the parameters of the case on remand from the D.C. Circuit, and (2) the scope of

expert discovery. The Court previously bifurcated fact and expert discovery in these

consolidated matters. See Scheduling Order at 2-3 (Feb. 24, 2011) [Dkt. 29 in 10-0022; Dkt. 28

in 10-0023]. Based upon the Court’s review of its Opinion granting summary judgment to

defendants, the D.C Circuit Opinion, and the representations of the parties in the joint status

report and at the October 5, 2016 status conference, it is hereby

                ORDERED that this case will proceed to trial on three remaining causes of action:

(1) common law fraud under Virginia law; (2) common law breach of fiduciary duty under

Virginia law; and (3) violation of the Virginia Consumer Protection Act, Va. Code Ann.

§ 59.1-196 et seq.; it is

                FURTHER ORDERED that fact discovery is closed and the Court will not permit

its reopening except by a motion demonstrating good cause; it is

                FURTHER ORDERED that the plaintiffs are limited to the two experts identified

to the Court at the October 5, 2016 status conference; and it is

                FURTHER ORDERED that the parties shall submit a joint schedule concerning

expert discovery on or before October 14, 2016.

                SO ORDERED.




                                                      /s/________________________
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge
DATE: October 7, 2016




                                                  2